MoBEIDE, C. J.
1. The policy sued upon is practically an insurance from month to month. On December 2, 1915, the first premium was paid and by virtue of such payment deceased stood insured until January 1, 1916. Upon that date the contract of insurance expired unless the insured person chose to renew it for another month, by paying upon January 1, 1916, the sum of $1.50, which payment renewed the policy for another month. In effect, a payment of $1.50 on the first day of each month was equivalent to the taking *624out of a new policy for that month. The company was not bound to accept a renewal premium even if tendered, upon the first day of the month, any more than it would have been bound to insure the deceased in the first instance. This is made clear by a clause of the policy which reads: “The acceptance of any renewal premium shall be optional with the company.” In the exercise of this option the company might accept the renewal premium on the first of the month, or at any time during the month, and such acceptance would renew the policy for that month, but such acceptance could not give the insured, or his beneficiary, any rights beyond those accruing for the remainder of the current month. The fact that for several months the defendant’s collector had been in the habit of calling at the office of the insured at dates later than the first of the month and collecting the premium for the current month does not prove a waiver of any provision of the policy as to future premiums. Unless some agreement to that effect is shown, which is not the case here, the insured would not have been technically in default by failure to pay $1.50 on the first of each month. A default arises when a party fails to do something which he has bound himself to perform. Here the insured had not bound himself to pay any sum at any time. The renewal of his policy which, in legal effect was the purchase of further insurance, was optional with him. He could extend his insurance from month to month by payment of the premium on the first of each month, but he was under no contract so to do and, as already shown, the defendant was not bound by any contract to continue his policy in force from month to month, even upon the tender of the usual premium upon the first of the month. The fact that the company has accepted payments after the first *625of the month in several instances, could not impose upon it the duty of doing so indefinitely, and to so hold would be to contradict the plain terms of the contract, and to make obligatory upon defendant a duty to renew the policy from month to month whether the premium was paid upon the first or later. Had the company agreed with insured that it would dispense with payments upon the first of the month, and that a payment at any time during the month for any number of months in the future should operate to renew the policy, an estoppel might arise against it, but no such agreement is pleaded, and the fact that in several instances it had collected the premium after the first of the month, and thereby allowed the deceased to rein-sure when it might have refused him that privilege, does not argue that such leniency on the part of the insurer conferred upon the insured future rights beyond those arising from the terms of his policy.
The judgment of the Circuit Court is affirmed.
Affirmed. Rehearing Denied.
Moore, McCamant and Bean, JJ., concur.